DETAILED ACTION
This office action is a response to the application filed 30 September 2020, claiming benefit from provisional application 62/908,473 filed on 30 September 2019, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “…wherein the the sending the uplink signal…” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Google: “Consistent LBT failure detection and recovery”, 3GPP Draft; R2-1910688 Consistent LBT Failure Detection and Recovery, Prague, Czech Republic, August 2019, hereafter referred Google.  Google was cited in applicant’s IDS filed 12 January 2021.

Regarding claim 1, Google teaches a method comprising:
determining, by a wireless device, a quantity of listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell (Google, p. 3, lines 6-8 and p. 4, lines 11-15; the UE keeps track of the number of uplink transmission attempts and the number of uplink transmission failures due to LBT issues over the window W, where the UE will typically detect an LBT problem in the configured BWP);
sending, based on the quantity satisfying a threshold, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and
cancelling the LBT failure recovery procedure based on at least one of:
receiving, during the LBT failure recovery procedure, LBT failure recovery reconfiguration parameters for the cell;
receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved);
deactivating the cell during the LBT failure recovery procedure; or
receiving, by a medium access control (MAC) layer of the wireless device from a radio resource control (RRC) layer of the wireless device and during the LBT failure recovery procedure, a request to reset the MAC layer.

Regarding claim 8, Google teaches a method comprising: 
determining, by a wireless device, a quantity of listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell (Google, p. 3, lines 6-8 and p. 4, lines 11-15; the UE keeps track of the number of uplink transmission attempts and the number of uplink transmission failures due to LBT issues over the window W, where the UE will typically detect an LBT problem in the configured BWP); 
sending, based on the quantity satisfying a threshold, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and 
cancelling the LBT failure recovery procedure based on receiving, during the LBT failure recovery procedure, reconfiguration parameters for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved and the parameter of the BWP is being reconfigured from one default configured BWP to a different BWP).

Regarding claim 15, Google teaches a method comprising: 
sending, by a wireless device and based on a determination of one or more listen-before-talk (LBT) failures for an active uplink bandwidth part (BWP) of a cell, an uplink signal associated with an LBT failure recovery procedure for the active uplink BWP of the cell (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB); and 
cancelling the LBT failure recovery procedure based on receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved).

Regarding claim 2, Google teaches the method of claim 1 above.  Further, Google teaches further comprising:
setting, based on the cancelling the LBT failure recovery procedure, the quantity of LBT failures to zero (Google, Fig. 3, p. 2, lines 16-24 and p. 4, lines 11-22; Examiner contends that the figures illustrate a scenario where the counter for the quantity of LBT failures has a threshold set to 5, so that if 5 LBT failures occur within the timer, an LBT problem is declared.  The counter is set to zero.  Fig. 3 clearly depicts two scenarios, where the left scenario shows 5 LBT failures within the time window, and trigger RA procedure, followed by a new LBT failure (this time 3 failures in the time window detected) so LBT succeeds and the right scenario where 5 LBT failures occur, trigger RA procedure, and a new 5 LBT failures occur so consistent LBT failure is declared.  From these two scenarios, we know when the RA procedure is triggered, the UE undergoes LBT failure recovery and upon finishing the LBT failure recovery procedure which stops the LBT failure procedure from continuing (claimed as cancelling the LBT failure recovery procedure), the process and counter to detect LBT failure occurs again).

Regarding claim 3, Google teaches the method of claim 1 above.  Further, Google teaches wherein the determining the quantity of LBT failures comprises determining the quantity during a random access procedure associated with the cell (Google, Fig. 3, p. 3, line 21-p. 4, line 9; once the UE has determined that the UE may be experiencing consistent LBT failure, then the UE starts a random process procedure, where during the random access procedure, the UE keeps track of the number of LBT failures within the window as illustrated in Fig. 3).

Regarding claims 4, 12, and 19, Google teaches the method of claim 1, the method of claim 8, and the method of claim 15 above.  Further, Google teaches further comprising: 
cancelling, based on the quantity of LBT failures, a random access procedure associated with the cell, wherein the sending the uplink signal is based on the cancelling the random access procedure (Google, Fig. 3, p. 3, line 21-p. 4, line 9; on the left figure of Fig. 3, the RA procedure is triggered after the threshold number (5) of LBT failures occur in the window.  Following this, we see 4 LBT failures succeed and the LBT succeeds is recognized followed by the stop timer where the random access succeeds and the RA procedure ends).

Regarding claims 6 and 14, Google teaches the method of claim 1 and the method of claim 8 above.  Further, Google teaches wherein the sending the uplink signal comprises sending the uplink signal via a second cell different from the cell (Google, p. 4, lines 27-30; the UE can send an extended SCG failure report to the MgNB if the LBT failure is in the PCell).

Regarding claims 9 and 17, Google teaches the method of claim 8 and the method of claim 15 above.  Further, Google teaches wherein cancelling the LBT failure recovery procedure is further based on at least one of: 
receiving, during the LBT failure recovery procedure, downlink information indicating BWP switching for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved); 
deactivating the cell during the LBT failure recovery procedure (Google, p. 4, lines 35-41; on reception of the message, the gNB is expected to deactivate the SCell); or 
receiving, by a medium access control (MAC) layer of the wireless device from a radio resource control (RRC) layer of the wireless device and during the LBT failure recovery procedure, a request to reset the MAC layer.

Regarding claim 10, Google teaches the method of claim 8 above.  Further, Google teaches wherein the reconfiguration parameters for the cell comprise LBT failure recovery reconfiguration parameters for the cell (Google, p. 4, lines 16-22; it seems most efficient for the UE to consider switching the BWP from the default configured BWP to some other BWP, where if the UE is not able to resolve the LBT issues by switching BWPs then further action is needed.  The examiner contends this suggests that the LBT failure recovery process ends when the LBT issues are resolved and the parameter of the BWP is being reconfigured from one default configured BWP to a different BWP, and the new BWP being the BWP that is used during the LBT failure recovery process).

Regarding claim 16, Google teaches the method of claim 15 above.  Further, Google teaches wherein the the sending the uplink signal is based on a quantity of the one or more LBT failures exceeding a threshold (Google, p. 3, lines 6-9, p. 4, lines 11-37; the UE declares an LBT problem when the number of LBT failures is greater than threshold, where the UE typically detect an LBT problem in the configured BWP and the UE can send a secondary cell failure report to the MgNB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claim 1 above, and further in view of Terry et al. (US 2022/0039016 A1), hereafter referred Terry.

Regarding claim 7, Google teaches the method of claim 1 above.  Google does not expressly teach wherein the uplink signal comprises at least one of: 
a random access preamble; 
a scheduling request; or 
an LBT MAC control element.
However, Terry teaches wherein the uplink signal comprises at least one of: 
a random access preamble (Terry, [0178]-[0180]; the contention-free random access preamble for beam failure recovery request was transmitted by the MAC entity); 
a scheduling request; or 
an LBT MAC control element.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Terry in order to determine transmission opportunities accurately for MAC procedures (Terry, [0075]).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claims 1, 8, and 15 above, and further in view of Terry, further in view of Agiwal et al. (US 2021/0068162 A1), hereafter referred Agiwal.

Regarding claims 5, 13, and 20, Google teaches the method of claim 1, the method of claim 8, and the method of claim 15 above.  Google does not expressly teach initiating a beam failure recovery procedure for the cell;
causing transmission of:
an LBT MAC control element (LBT MAC CE) for the LBT failure recovery procedure; and 
sending a MAC protocol data unit (MAC PDU) comprising a logical channel of a MAC CE preceding a logical channel of the LBT MAC CE.
However, Terry teaches further comprising:
initiating a beam failure recovery procedure for the cell (Terry, [0180]; beam failure recovery request was transmitted by the MAC entity);
causing transmission of:
an LBT MAC control element (LBT MAC CE) for the LBT failure recovery procedure (Terry, [0073]; LBTR MAC CE is the LBT report procedure that provide historical information on previous UL LBT results); and
sending a MAC protocol data unit (MAC PDU) (Terry, [0077]; a MAC PDU is transmitted) comprising a logical channel of a MAC CE preceding a logical channel of the LBT MAC CE (Terry, [0078]; existing procedures may run when the MAC procedures executes before LBT is performed by the PHY layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Terry in order to determine transmission opportunities accurately for MAC procedures (Terry, [0075]).
Google in view of Terry does not expressly teach the MAC procedures include a beam failure recovery MAC control element (BFR MAC CE) for the beam failure recovery procedure.
However, Agiwal teaches the MAC procedures include a beam failure recovery MAC control element (BFR MAC CE) for the beam failure recovery procedure (Agiwal, [0112]; beam failure recovery response in a MAC Control Element).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google in view of Terry to include the above recited limitations as taught by Agiwal in order to detect and quickly recover from beam failure on SCell (Agiwal, [0030]).

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Google as applied to claims 8 and 15 above, and further in view of Shi et al. (US 2021/0204345 A1), hereafter referred Shi.

Regarding claims 11 and 18, Google teaches the method of claim 8 and the method of claim 15 above.  Google does not expressly teach wherein cancelling the LBT failure recovery procedure comprises dropping a configured transmission associated with the LBT failure recovery procedure.
However, Shi teaches wherein cancelling the LBT failure recovery procedure comprises dropping a configured transmission associated with the LBT failure recovery procedure (Shi, [0103]; when determining that the link failure recovery is successful, the terminal device may drop a PUCCH configured in the SCell back to the SPCell).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Google to include the above recited limitations as taught by Shi in order to recover a link failure through a link recovery procedure (Shi, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416